DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/072936 filed 08/24/2018, which claims the benefit of the priority of French Republic Patent Application No. FR1757860 filed 08/24/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted, however, that applicant has not filed a certified copy of the English language translation of the priority documents. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statements submitted on 11/20/2020 has been considered by the examiner.
	
Election/Restrictions
After further consideration, the examiner rescinds the restriction requirement dated 07/30/2021. As a results, all claims, 1-18, are being examined.
	
Claim Status
Claims 1-18 are being examined on the merits in this office action.

	Claim Objections
Claims 1, 10-13 are objected to because of the following informalities:  
Claims 10-13 recites the limitation “….from 5,8 to 8,5 is…”. This should be amended to recite “….from 5.8 to 8.5 is…”. Claim 13 further recites “…from 0,2 to 8”. This should be amended to recite “…from 0.2 to 8”.
Claim 1 recites “…co-polyaminoacids…” This should be amended to recite “…co-polyamino acids…”.
Claim 1 further recites “…polyandher radical…”. This should be amended to recite “…poly ether radical…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the trademark/trade name “Humalog”, “Apidra”, and “Novolog”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe prandial insulin and, accordingly, the identification/description is indefinite.
Claim 18 contains the trademark/trade name “Byetta”, “Victoza”, and “Lyxumia”, “Tanzeum”, “trulicity”.  Where a trademark or trade name is used in a claim as a limitation to Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe GLP-1 RA analogues and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/104861A1 (hereinafter “the ‘861 publication”) – IDS 11/20/2020.
‘861 teaches a composition in form of an aqueous solution for injection, whose pH is between 6.0 and 8.0, comprising at least: a) a basal insulin whose isoelectric point pi is between 5.8 and 8.5;  b) a co-polyamino acid bearing carboxylate charges and substituted with hydrophobic groups, chosen from the co-polyamino acids of formula I (claim 1). ‘861 further teaches that the co-polyamino acid of formula I

    PNG
    media_image1.png
    319
    348
    media_image1.png
    Greyscale

The difference between the co-polyamino acid of ‘861 and the instant co-polyamino acid is the instant GpC radical group comprises a proline group and a fatty acid group. The radical of the ‘861 publication is a radical -NR'R ", R 'and R" which are identical or different and are chosen from the group consisting of H, linear or branched or cyclic C2 to C30 alkyls, benzyl and said R' and R " alkyls which can together form one or more saturated, unsaturated and / or aromatic carbon rings and / or which may contain heteroatoms selected from the group consisting of O, N and S, R ' 3 is a radical selected from the group consisting of radicals of formulas -OR 3 , II or Ι (claim 1). However, the ‘861 publication also teaches that the radical may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘861 and include a radical that also comprises the fatty acid chain as disclosed in the instant application because ‘861 teaches that the formulation had better solubility that maintained its biological activity and its action profile.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying ‘861 because ‘861 teaches that other insulin may comprises fatty acid side chains and that the formulation allowed a maintenance of the duration of the hypoglycemic activity of the basal insulin.
Regarding claim 10 and 11, ‘861 teaches a composition characterized in that the basal insulin whose isoelectric point is between 5.8 and 8.5 is insulin glargine (claim 17)
Regarding claim 12, ‘861 teaches a composition characterized in that it comprises between 40 and 500 IU / ml of basal insulin whose isoelectric point is between 5.8 and 8.5 (claim 18).
Regarding claim 13, ‘861 teaches that the mass ratio between the basal immunoglobulin, whose isoelectric point is between 5.8 and 8.5, and the substituted co-polyamino acid, or substituted co-polyamino acid / basal insulin, is between 0.2 and 30 [0205]. This encompasses the instant range of 0.2 to 8.
Regarding claim 14 and 15, ‘861 teaches a composition characterized in that it further comprises a prandial insulin (claim 23) and further that the prandial insulin is human insulin (claim 24).

Regarding claim 17 and 18, ‘861 teaches that the composition further comprise a gastrointestinal hormone [0239] and that gastrointestinal hormones are analogues or derivatives of GLP-1 chosen from the group consisting of exenatide or Byetta®, developed by ELI LILLY & CO and AMYLIN PHARMACEUTICALS,  liraglutide or Victoza® developed by NOVO NORDISK, or lixisenatide or Lyxumia® developed by SANOFI-AVENTIS, their analogues or derivatives and their pharmaceutically acceptable salts [0241].

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170348423 A1 (hereinafter “the ‘423 publication”) in view of US 20100233084 A1 (hereinafter “the ‘084 publication”).
‘423 teaches a physically stable compositions in the form of an injectable aqueous solution, the pH of which is from 6.0 to 8.0, including at least: a basal insulin of which the isoelectric point (pI) is from 5.8 to 8.5, and a co-polyamino acid bearing carboxylate charges and at least one hydrophobic radical (abstract). Further teaches hydrophobic radicals Hy being radicals of the following formula I:  GpR-GpA-GpC and wherein GpR is a 
    PNG
    media_image2.png
    58
    144
    media_image2.png
    Greyscale

GpA is 
    PNG
    media_image3.png
    89
    156
    media_image3.png
    Greyscale

GpC is 
    PNG
    media_image4.png
    127
    283
    media_image4.png
    Greyscale
 [0038].
x is a linear or branched monovalent alkyl radical, in which x indicates the number of carbon atoms, and: if p is equal to 2, x is from 9 to 15 (9≦x≦15); the ratio i between the number of hydrophobic radicals and the number of glutamic or aspartic units being between 0<i≦0.5; when several hydrophobic radicals are borne by a co-polyamino acid, then they are identical or different, the degree of polymerization DP in glutamic or aspartic units is from 5 to 250; the free acid functions being in the form of a salt of an alkaline cation selected from the group consisting of Na+ and K+ (claim 1).
The difference between the instant application and the ‘423 publication is that the recitation of the spermidine molecules as shown in claim 4. This limitation is met by the ‘084 publication.
The ‘084 publication teaches composition useful for delivering therapeutic agents to target cells (abstract) and that the agent includes insulin (claim 50 and 65 and [0009, 0011]). ’084 further teaches that the composition comprises a carrier (claims 1, 2) and that the carrier particles may be polyamines such as spermidine or spermine [0121]. ‘084 teaches that the method has been effective in delivering agents across the blood brain barrier (BBB) [0007].

Regarding claim 2, ‘423 teaches Hy comprises more than 30 carbon atoms [0038].
Regarding claim 3, ‘423 teaches the formula (GpR)r-(GpA)a-(GpC)2 (claim 3).
Regarding claim 4, ‘423 teaches GpA having the formula 
    PNG
    media_image5.png
    107
    228
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    106
    252
    media_image6.png
    Greyscale
. In addition, ‘084 teaches the addition of spermidine in the composition [0121], thus rendering obvious the instant claim.
Regarding claim 5, ‘423 teaches a composition wherein the copolyamino acid bearing carboxylate charges and hydrophobic radicals is chosen among the copolyamino acids according to the following formula

    PNG
    media_image7.png
    258
    307
    media_image7.png
    Greyscale

Wherein D represents, independently, either a —CH2— group (aspartic unit) or a —CH2—CH2— group (glutamic unit),
Hy is a hydrophobic radical selected from the hydrophobic radicals of formula I, V or VI, in which r=1 and GpR is a radical of Formula II,
R1 is a hydrophobic radical selected from the hydrophobic radicals of formula I, V or VI in which r=0 or r=1 and GpR is a radical of Formula II′, or a radical selected from the group consisting of H, a C2 to C10 linear acyl group, a C4 to C10 branched acyl group, benzyl, a terminal “amino acid” unit and a pyroglutamate,
R2 is a hydrophobic radical selected from the hydrophobic radicals of formula I, V or VI in which r=1 and GpR is a radical of Formula II, an —NR′R″ radical, R′ and R″ which are identical or different being selected from the group consisting of H, the C2 to C10 linear or branched or cyclic alkyls, benzyl, and said alkyl R′ and R″ together optionally forming one or more saturated, unsaturated and/or aromatic carbon rings and/or optionally comprising heteroatoms selected from the group consisting of O, N and S;
X represents a cationic entity selected from the group comprising the alkaline cations;
n+m represents the degree of polymerization DP of the co-polyamino acid, that is to say the average number of monomer units per co-polyamino acid chain, and 5 n+m 250 [0205-0210].
Regarding claim 6 and 7, ‘423 teaches that in other embodiments that the co - polyamino acid bearing carboxylate charges and hydrophobic radicals is selected from the co - polyamino acids of formulas VII , in which Ri = R ' ; and R2 = R ' 2 , of following formula

    PNG
    media_image8.png
    201
    272
    media_image8.png
    Greyscale


‘423 further teaches that m, n, X, D and Hy have the definitions given above,
R′1 is a radical selected from the group consisting of H, a C2 to C10 linear acyl group, a C4 to C10 branched acyl group, benzyl, a terminal “amino acid” unit and a pyroglutamate,
R′2 is a —NR′R″ radical, R′ and R″ which are identical or different being selected from the group consisting of H, the C2 to C10 linear or branched or cyclic alkyls, benzyl, and said alkyl R′ and R″ together optionally forming one or more saturated, unsaturated and/or aromatic carbon rings and/or optionally comprising heteroatoms selected from the group consisting of O, N and S [0214-0216].

Regarding claim 10 and 11, ‘423 teaches that he basal insulin of which the isoelectric point is from 5.8 to 8.5 is a biosimilar insulin glargine insulin glargine [0349].
Regarding claim 12, ‘423 teaches that the compositions according to the invention comprise from 40 to 500 U/mL of basal insulin of which the isoelectric point is from 5.8 to 8.5 [0351].
Regarding claim 13, ‘423 teaches that the weight ratio between the basal insulin of which the isoelectric point is from 5.8 to 8.5 and the co-polyamino acid, or co-polyamino acid/basal insulin, is from 0.2 to 8 [0361].
Regarding claim 14 and 15, ‘423 teaches that the compositions according to the invention comprise, in addition, a prandial insulin [0374] and where the prandial insulin is a recombinant human insulin [0378].
Regarding claim 16, ‘423 teaches that the prandial insulins are selected from the group comprising the insulin lispro (Humalog®), insulin glulisine (Apidra®), and the insulin aspart (NovoLog®) [0381].
Regarding claim 17 and 18, ‘423 teaches that the compositions according to the invention comprise, in addition, a gastrointestinal hormone [0397] and that the gastrointestinal hormones are GLP-1 RA analogs or derivatives selected from the group consisting of exenatide or Byetta® (ASTRA-ZEN ECA), liraglutide or Victoza® (NOVO NORDISK), lixisenatide or Lyxumia® 

Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/
Patent Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615